Order entered July 17, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00184-CR

                               VICTOR LEE WILKS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-41359-Y

                                             ORDER
       Before the Court is appellant’s July 13, 2018 second motion for extension of time to filed

his brief. We GRANT the motion and ORDER the brief filed on or before August 14, 2018.

Appellant is cautioned that the failure to file his brief by that date may result in this appeal being

abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(3).


                                                        /s/   LANA MYERS
                                                              JUSTICE